Judgment of the Supreme Court, Suffolk County, dated January *56127, 1967, modified, on the law and the facts, by adding to the first decretal paragraph, after the provision that the writ of habeas corpus “is dismissed ”, the words “ without prejudice to the commencement of another proceeding upon notice to relator’s committee.” As so modified, judgment affirmed, without costs. In our opinion, the foregoing modification is warranted by the hearing Justice’s ruling, noted in the stenographer’s minutes, that the dismissal of the writ was without prejudice to the commencement of another proceeding when relator was prepared to "go ahead properly, with notice to the committee. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.